 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlpha-X Corporation and Freight Drivers and Help-ers Local Union No. 557, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO. Case 5-CA-1266126 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn 27 January 1982 the National Labor Rela-tions Board issued an Order' in the above-entitledproceeding in which it directed, inter alia, that Re-spondent make whole Patricia Williamson for anyloss of pay she may have suffered resulting fromRespondent's unfair labor practices against her inviolation of Section 8(a)(1) and (3) of the Act. Acontroversy having arisen over the amount dueunder the terms of the Order, the Regional Direc-tor for Region 5, on 24 August 1982, issued andserved on Respondent a backpay specification andnotice of hearing setting forth the backpay and re-imbursement due under the Board's Order. Re-spondent failed to file an answer to the specifica-tion.By letter dated 16 September 1982 the RegionalDirector informed Respondent that it had not filedan answer, and that failing receipt of an answer by23 September 1982 a Motion for Summary Judg-ment would be filed. By letter dated 12 October1982 counsel for the General Counsel again in-formed Respondent that no answer to the specifica-tion had been received. Finally, by letter dated 21October 1982 counsel for the General Counsel in-formed Respondent that, since no answer had beenfiled within 15 days of the date that the specifica-tion issued, she would move for summary judg-ment. No answer was filed.On 24 November 1982 counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on 1 December1982 the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas not filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:I Not reported in volumes of Board Decisions.267 NLRB No. 81Ruling on the Motion for Summary JudgmentSection 102.54(c) of the Board's Rules and Regu-lations, Series 8, as amended, provides in relevantpart with respect to a backpay specification:(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate.The backpay specification duly served on Re-spondent specifically states that, pursuant to Sec-tion 102.54 of the Board's Rules and Regulations,Series 8, as amended, Respondent shall, within 15days from the date of the specification, file withthe Regional Director an original and four copiesof an answer to the specification. To the extentthat such answer fails to deny the allegations of thespecification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegationsshall be deemed to be admitted to be true and Re-spondent shall be precluded from introducing anyevidence controverting them. According to the un-controverted allegations of the Motion for Summa-ry Judgment, Respondent, by letters dated 16 Sep-tember and 12 October 1982, was informed of therequirement to file an answer to the specificationand that the General Counsel would move for sum-mary judgment if no answer was filed. Again on 21October 1982 Respondent was informed by certi-fied mail that, since no answer was filed, the Gen-eral Counsel would move for summary judgment.2As of 23 November 1982, the date of the Motionfor Summary Judgment, Respondent has not filedan answer to the specification. Nor has it filed a re-sponse to the Notice To Show Cause.As Respondent has not filed an answer to thespecification or offered any explanation for its fail-ure to do so, in accordance with the rule set forthabove, the Board deems Respondent to have admit-ted all the allegations of the specification to be trueand there are no matters in issue requiring a hear-ing. Accordingly, we grant the Motion for Summa-ry Judgment. On the basis of the specification andthe entire record in this case, the Board makes thefollowing:2 Copies of the letters and the return receipts are attached to theMotion for Summary Judgment486 ALPHA-X CORPORATIONFINDINGS OF FACTWe find that Patricia Williamson is entitled to bemade whole under the terms of the Board's Orderby the payment to her of the amount calculated inthe General Counsel's backpay specification;namely, by payment to her of the amount of$3,021.75, plus interest accrued to the date of pay-ment, minus the tax withholdings as required byFederal and state laws.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Alpha-X Corporation, Baltimore, Maryland, its of-ficers, agents, successors, and assigns, shall makewhole Patricia Williamson by paying to her thesum of $3,021.75, plus interest accrued to the dateof payment to be computed in the manner set forthin Florida Steel Corp., 231 NLRB 651 (1977),3 lesswithholdings required by Federal and state laws.3 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).487